IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0500
                               Filed June 25, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JASON WARD CAGLEY,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Floyd County, Stephen P. Carroll

(motion to suppress), Colleen D. Weiland (bench trial), and DeDra L. Schroeder

(sentencing), Judges.



       A defendant challenges the district court’s denial of his motion to

suppress. AFFIRMED.



       David A. Kuehner of Eggert, Erb, Mulcahy & Kuehner, P.L.L.C., Charles

City, for appellant.

       Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, and Norman Klemesrud, County Attorney, for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                          2



TABOR, J.

       Jason     Cagley      appeals      his     conviction   for     manufacturing

methamphetamine, a class “C” felony, in violation of Iowa Code sections

124.401(1)(c)(6) and     124.206(4)(b) (2011).     Cagley argues the district court

erred in denying his motion to suppress evidence of manufacturing discovered in

a gym bag he left in his mother’s car.          Because Cagley had no reasonable

expectation of privacy in the car and was not entitled to exclude the incriminating

evidence under the fruits-of-the-poisonous-tree doctrine, we affirm.

I.     Background Facts and Proceedings

       In the late night of March 1 and early morning of March 2, 2011, a burglary

occurred at the Cedar Valley Auction Company in Charles City. The burglar stole

a large number of collectable coins. On March 2, Cagley brought a bag of old

coins to First Security Bank. A teller agreed to buy the coins for seventy-five

dollars.   A bank representative then contacted the Charles City Police

Department. Officer Todd Smith determined the coins Cagley brought to the

bank were the same coins stolen from the auction company.                The bank’s

surveillance video showed Cagley bringing in the coins and showed the car

transporting him to the bank.

       On March 3, 2011, police obtained a search warrant for the items stolen in

the burglary. The warrant allowed officers to search the person of Jason Cagley,

a house owned by Karla Cagley, and two cars registered to her. The warrant did

not identify Karla’s relationship to Jason.
                                            3



         Just as the magistrate was approving the search warrant, Officer David

Diercks received a called from the bank advising him Cagley was back to sell

more coins. Diercks rushed to the bank, stepped outside with Cagley, and read

his Miranda rights. Another officer arrived with the warrant and presented it to

Cagley, telling him the officers were going to search the car. Waiting inside the

car were Cagley’s brother, who was in the driver’s seat, and Cagley’s girlfriend.

Before the officers started searching, Cagley confessed the car contained a

methamphetamine lab.          The officers found containers of methamphetamine

“sludge”1 inside a gym bag in the car. The officers then arrested Cagley.

         On December 16, 2011, the State charged Cagley with manufacturing

methamphetamine within 1000 feet of a public park, a class “B” felony, in

violation of Iowa Code sections 124.401(1)(b)(7) and 124.206(4)(b). Cagley filed

a motion to suppress any evidence found as a result of the search. The district

court held a suppression hearing on February 13, 2012, and denied the motion

on February 22, 2012. On June 29, 2012, the parties entered an agreement

where the State would amend the charge from a class “B” felony to a class “C”

felony, and Cagley would waive his right to a jury trial and stipulate to the

minutes of testimony. The court found Cagley guilty on October 8, 2012. On

May 25, 2013, the court sentenced Cagley to a term of imprisonment not to

exceed ten years.

         Cagley now appeals, challenging only the search.




1
    “Sludge” is a byproduct of methamphetamine production.
                                            4



II.    Standard of Review

       If a ruling on a motion to suppress is based on constitutional issues, our

review is de novo. State v. Kooima, 833 N.W.2d 202, 205 (Iowa 2013). This

review requires us to make an independent evaluation of the totality of the

circumstances as shown by the entire record, including the evidence presented

at the suppression hearing. State v. Lane, 726 N.W.2d 371, 377 (Iowa 2007).

III.   Analysis

       Cagley challenges the search on two grounds.2              First, he argues the

search warrant was invalid because law enforcement did not establish a

sufficient nexus between the crime being investigated and the search of his

mother’s car. Second, he claims a legitimate expectation of privacy in the gym

bag he left in the car.

       A. No legitimate expectation of privacy to challenge search warrant

       We turn first to Cagley’s attack on the search warrant as lacking a nexus

between the burglary he allegedly committed and “a house where he does not

live and two cars he does not own.”             The district did not reach the nexus

argument because it determined Cagley had no legitimate expectation of privacy

in his mother’s car parked outside of the bank, in which he had been only a

passenger. We agree with the district court’s reasoning. See State v. Nucaro,

614 N.W.2d 856, 859 (Iowa Ct. App. 2000) (relying on Rakas v. Ill., 439 U.S. 128

(1978)).


2
  Cagley cites to both the Fourth Amendment and article 1, section 8 of the Iowa
Constitution. As Cagley has not asked us to interpret the state provision differently, our
discussion of the Fourth Amendment applies equally to his Iowa constitutional claim.
See State v. Wilkes, 756 N.W.2d 838, 842 n.1 (Iowa 2008).
                                          5



       “Fourth Amendment rights are personal rights which . . . may not be

vicariously asserted.”   Rakas, 439 U.S. at 133–34.          Cagley could assert a

suppression claim on Fourth Amendment grounds only if the breached

expectation of privacy was his own rather than that of a third party. See id.; see

also Alderman v. United States, 394 U.S. 165, 171–72 (1969) (“[S]uppression of

the product of a Fourth Amendment violation can be successfully urged only by

those whose rights were violated by the search itself, not by those who are

aggrieved solely by the introduction of damaging evidence.”). Cagley bears the

burden to prove his Fourth Amendment rights were violated by the challenged

search. Rawlings v. Kentucky, 448 U.S. 98, 104–05 (1980); State v. Halliburton,

539 N.W.2d 339, 342 (Iowa 1995).        He cannot do so here because he did not

own the car listed in the warrant nor did he drive it to the bank.

       As a recent passenger in his mother’s car, Cagley could not successfully

challenge the vehicle search. See Halliburton, 539 N.W.2d at 342; see also

State v. Hungerford, 311 N.W.2d 699, 700 (Iowa Ct. App. 1981). Because the

car was registered to his mother and driven by his brother, Cagley enjoyed no

possessory or property interest in it, and therefore, he had no reasonable

expectation of privacy allowing him to contest the search warrant. See Rakas,

439 U.S. at 148–49 (holding passenger who asserts neither a possessory nor a

property interest in a vehicle would not have a legitimate expectation of privacy in

the vehicle); United States v. Smith, 621 F.2d 483, 487 (2d Cir. 1980) (finding

defendant lacked legitimate expectation of privacy in a car he did not own).
                                         6



       Because Cagley does not have a legitimate expectation of privacy

allowing him to challenge the search warrant, we do not address his nexus

argument.

       B. No exclusion of evidence as fruit of the poisonous tree

       Cagley next contends his statement revealing the presence of a

methamphetamine lab in the car was “only made in response to officers

informing him that the car would be searched.” He argues their show of authority

was improper because the warrant lacked a nexus between the place to be

searched and the stolen items sought. From those premises, he asserts the

incriminating evidence found in the gym bag is inadmissible under the fruit-of-the-

poisonous-tree doctrine.

       The phrase “fruit of the poisonous tree”—first coined in Nardone v. United

States, 308 U.S. 338, 341 (1939)—illustrates the idea of secondary evidence

obtained as a result of a prior illegality. Under the doctrine, “fruits” are excluded

from trial if they were obtained by exploiting the prior illegality. See Wong Sun v.

United States, 371 U.S. 471, 487–88 (1963). “Thus, the doctrine operates as an

extension of the exclusionary rule.” Lane, 726 N.W.2d at 380.

       Because it is an extension of the exclusionary rule, the fruit-of-the-

poisonous-tree doctrine applies only when the defendant has the ability to

challenge the original Fourth Amendment violation, which would constitute the

poisonous tree. See United States v. Salvucci, 448 U.S. 83, 85 (1980). So even

if we were to assume the search warrant was invalid, the officers’ announcement
                                         7



of their intent to search did not taint Cagley’s revelation that the car contained a

methamphetamine lab. The fruits doctrine does not benefit Cagley. See id.

      Finally, after Cagley told officers there was a “meth lab” in the car, the

officers had probable cause independent of the warrant to search the vehicle.

Exigent circumstances also existed to support a warrantless search of the gym

bag based on the mobility of the car and the danger posed to the car’s remaining

occupants and the public by a mobile methamphetamine lab.             See State v.

Simmons, 714 N.W.2d 264, 273 (Iowa 2006); State v. Hoskins, 711 N.W.2d 720,

726 (Iowa 2006).

      The district court properly denied Cagley’s motion to suppress the

evidence found in the gym bag. Accordingly, his conviction stands.

      AFFIRMED.